PER CURIAM.
The appellee filed an action against the appellant in the civil court of record in Dade County for the purchase price of goods sold and delivered. Summary judgment was entered in favor of the plaintiff and the defendant appealed.
The contentions of the appellant revolve around a pleaded affirmative defense that in connection with the purchase order the seller made a parole agreement to “detail the merchandise to the trade” (meaning that a representative of the seller would assist the purchaser in resales), and that such agreement was breached. We agree with the trial court that such collateral agreement was not a part of the purchase order and not a condition precedent to sale of their merchandise.
Affirmed.